People v Holmes (2015 NY Slip Op 01666)





People v Holmes


2015 NY Slip Op 01666


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2002-10244
 (Ind. No. 01-00787)

[*1]The People of the State of New York, respondent, 
vDavid Holmes, appellant.


David Holmes, Woodbourne, N.Y., appellant pro se.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.
Salvatore A. Gaetani, White Plains, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 29, 2004 (People v Holmes, 5 AD3d 793), affirming a judgment of the Supreme Court, Westchester County, rendered October 30, 2002.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court